Title: Proposed Explanatory Article Regarding the Effective Date of the Provisional Peace Treaty, [ca. 27 April 1783]
From: Adams, John,Franklin, Benjamin,Jay, John
To: 


[ca. 27 April 1783]

Article.
   Whereas Provisional Articles, were agreed upon by and between the Crown of Great Britain on one side and the United states of America on the other on the 30 of November 1782, to be inserted in, and to constitute the Treaty of Peace proposed to be concluded between the Crown of Great Britain and the Said United states of America, but which Treaty was not to be concluded, untill Terms of a Peace, Shall should be agreed on upon between Great Britain and France and his Britannic Majesty shall be ready to conclude Such Treaty accordingly.
And whereas Terms of a Peace were agreed upon, between Great Britain and France, and his Britannic Majesty did conclude Such a Treaty accordingly on the twentieth day of January last and consequently the Said Provisional Articles of the 30th of November then vizt on the 20th of January last, came into full Force as the preliminary Treaty of Peace between the Crown of Great Britain and the Said United States, and the Seventh Article of the Said Provisional Treaty then came into full Force
It is now agreed that it shall be so understood and construed
